                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF NEW YORK


    REVITALIZING AUTO COMMUNITIES
    ENVIRONMENTAL RESPONSE TRUST, et al.,
                                                                      Case No. 5:18-cv-1267-DNH-ATB
                     Plaintiffs,

            v.
    NATIONAL GRID USA, et al.,

                     Defendants.


       STATUS REPORT OF DEFENDANTS GENERAL ELECTRIC COMPANY AND
                     LOCKHEED MARTIN CORPORATION

        In this case, Plaintiffs Revitalizing Auto Communities Environmental Response Trust and
RACER Properties LLC (collectively "RACER Trust" or "Plaintiff') seek to recover remediation
costs in connection with Operable Unit 2 (OU2) of the General Motors Inland Fisher Guide Site
in Onondaga County, New York ("GM IFG Site"). Since the last telephone conference with the
Court, the following has occurred: RACER Trust has (1) filed an Amended Complaint adding
numerous additional parties, including LMC (and removing none), (2) made 189 boxes of
documents and other documents available for review by the Defendants (which GE and LMC have
reviewed), and (3) opted to refrain from submitting a remedial alternatives analysis to the New
York State Department of Environmental Conservation ("NYSDEC"), which related to
NYSDEC's alleged demand that RACER Trust implement a significantly expanded OU2 remedy
at a cost of up to $93.5M, a 10-fold increase in the $8.5M in remediation costs allocated by the
U.S. Bankruptcy Court with NYSDEC's consultation and approval (AC 1 at ~~27- 32). RACER
Trust alleges that the expanded OU2 area was not contaminated by GM (AC at ~~33, 38).

        In accordance with the Court's previously imposed stay, the Defendants have not yet filed
any answers or motions in response to the Complaint or the Amended Complaint. However, GE
and LMC anticipate filing respective motions to dismiss on numerous grounds. Accordingly, GE
and LMC respectfully request that a schedule be established for the filing of motions to dismiss
and that this matter be stayed pending the Court's resolution of those motions because, if
successful, they will be dispositive of the action. GE and LMC further request that, if the motions
to dismiss are not fully granted, there be an initial phase of focused discovery concerning the
jurisdictional question discussed below and the timeliness of any surviving CERCLA claim(s) so
that a dispositive motion on these matters can be filed. Until these critical, threshold issues are
resolved, the parties cannot meaningfully engage in the mandatory mediation process.



1
    References to "AC" are references to the Amended Complaint recently filed by Plaintiff RACER Trust.

                                                          1
        As a newly added party, LMC further requests that it be afforded the same opportunity as
the initially named Defendants to seek the voluntary dismissal of the claims against it well in
advance of the deadlines for responding to the Amended Complaint and for filing motions to
dismiss. LMC understands that RACER Trust supports this proposition.

        In order to help the Court more fully appreciate the unique circumstances at the heart of
this case, this Status Report provides some background information concerning the creation of
RACER Trust in GM' s bankruptcy proceeding and then briefly summarizes some of the grounds
upon which GE and LMC will move to dismiss RACER Trust's claims.

                                               BACKGROUND

        RACER Trust was created by the U.S. Bankruptcy Court for the Southern District of New
York ("Bankruptcy Court") as an environmental response trust to clean up and position for
redevelopment contaminated properties and other facilities that had been owned by General
Motors ("GM") before it filed for bankruptcy in 2009 (AC at ~20), and with respect to which the
United States and numerous States, including the State of New York, had filed proofs of claim
during the bankruptcy proceeding. The duties and powers of Plaintiff RACER Trust are governed
by multiple documents approved by the Bankruptcy Court and signed by the United States, the
State of New York, and others, including (inter alia) an Environmental Response Trust Consent
Decree and Settlement Agreement ("Trust Consent Decree") that became effective on March 29,
2011 (AC at ~20).

        The Bankruptcy Court tasked RACER Trust with the remediation of 89 different properties
that GM had contaminated, including impacted off-site areas, using GM funds earmarked by the
Court for each such site. 2 In addition to the site-specific funds, a Cushion Funding Account in the
total amount of $68,233,823 was established for all 89 properties in the event unknown and
unforeseeable conditions arose at any of those locations (AC at ~24; see also Trust Consent Decree
at 1.7 and ~~57-58). 3 However, there is "a presumption against using Cushion Funding" absent a
specific showing under the Trust Consent Decree. (See ~55).

        One of the properties encompassed by the bankruptcy proceeding is the GM IFG Site,
which was administratively divided into two operable units (OU1 and OU2), with OU1 consisting
of the main plant property and OU2 consisting of a 9,000 linear-foot stretch of Ley Creek just
outside the OU1 property boundary (AC at ~~2-4). RACER Trust seeks only the costs associated
with the remediation of the OU2 portion of the GM IFG Site, including a greatly expanded area
that RACER Trust alleges NYSDEC has added to the OU2 portion of the Site without Bankruptcy
Court approval. 4



2
  Three funds were established for each site: ( 1) a Minimum Estimated Property Funding Account to pay for the agreed
upon remediation, (2) a Reserve Property Funding Account to cover additional costs, and (3) a Long Term OMM
Property Funding Account to pay for operation, monitoring, and maintenance (Trust Consent Decree at ,1[16, 17, 22
and 32- 33).
3
  A lead agency has to seek approval of any Cushion Funding request from the Administrative Trustee and any disputes
concerning the use of Cushion Funding must be resolved by the Bankruptcy Court (Trust Consent Decree at 1(58).
4
  See, e.g., AC at ~1[25- 41, 133 -141,408,422,425,431,433,438,444,449,453,458 and Wherefore Clause.

                                                         2
        The State ofNew York directly participated in the establishment of the monetary budgets
for the OM-IFO Site funding accounts and compromised its claims against OM in exchange for
the establishment of those accounts. For the OM IFO Site, and with the State's approval,
$22,573,34 in OM funds were allocated for the OUt remediation and $8,548,471 was allocated
for the OU2 remediation (AC at ~~30, 37). 5 There is also reserve funding for the OM IFO Site in
the approximate amount of $3.1 M and OMM funding in the approximate amount of $1 0.2M (Trust
Consent Decree at Attachment A, p.2).

        The Administrative Trustee for the Trust, EPLET, LLC, is responsible for implementing
the purposes of the Trust, including the development of an annual cleanup budget for each Site
that is "consistent with the funding available" (id. at 49 .i). With regard to the OM IFO Site, the
Administrative Trustee submits an annual budget to NYSDEC for approval; in the event of a
budget dispute that could potentially cause the ultimate cost of the remediation to exceed the
budgeted funding for the Site, the Bankruptcy Court must decide the dispute based on the "totality
of the evidence", including whether NYSDEC's request for more money "is based on material
information, a material event, or a material condition at the Property that was not reasonably
foreseeable at the time [NYSDEC] participated in the development of the funding with respect to
the Property." (id. at ~50). There are similar provisions for disputes between the Administrative
Trustee and NYSDEC regarding the use of funds from the Cushion Funding Account, which also
must be resolved by the Bankruptcy Court (id. at ~58).

        As relevant to this case, the Bankruptcy Court has "exclusive jurisdiction over any issues
relating to (a) approval of budgets and expenditures of budgeted funds ...", (b) changes to a
Property's Minimum Estimated Property Funding ... , (c) access to Cushion Funding Account
funds, [and] (d) disputes involving the Administrative Funding Account ... " (id. at ~~39, 102,
11 0) (emphasis). In the instant case, therefore, the Bankruptcy Court has exclusive jurisdiction
over whether NYSDEC can demand, without Bankruptcy Court involvement, the expansion of the
OU2 approved remedy, which will have the effect of increasing the amount earmarked by the
Bankruptcy Court for the OU2 remediation from $8.5M to up to $93.5M (AC at ~~30 - 32). This
additional $85M in funds exceeds the $8.5M in the funding account for the OU2 portion of the
Site (AC at ~30) and also exceeds the $3.1M held in reserves for the Site (AC at ~41); it is also
more than the total amount established by the Bankruptcy Court as Cushion Funding for all 89 of
OM's contaminated sites across the country ($68M). Plaintiff advised this Court during the last
conference call that neither it nor NYSDEC had sought the involvement of the Bankruptcy Court
with regard to (i) NYSDEC's alleged demand that the OU2 remedy be expanded or (ii) the alleged
need for an additional $85M in funding.


    1. Lack of Jurisdiction

       The Amended Complaint is premised on RACER Trust agreeing in some manner to
perform an expanded OU2 remediation at the insistence of the NYSDEC and its lack ofbankruptcy
funding for that expanded remediation (AC at~~ 25- 41). However, RACER Trust does not have

5
 As contemplated by the bankruptcy agreements, RACER Trust thereafter entered into a 2015 Consent Order with
NYSDEC, pursuant to which it agreed to remediate the GM IFG Site in accordance with the OU2 Record of Decision.


                                                      3
the authority to conduct a remediation that is inconsistent with the remediation and budget
approved by the Bankruptcy Court. Further, the Bankruptcy Court has exclusive jurisdiction to
resolve any dispute concerning the scope of the OU2 remediation and the significant increase in
funding required for that expanded remediation (Trust Consent Decree at ~~50, 55-60). RACER
Trust cannot be compelled to do the expanded remediation, for which it now seeks response costs,
without Bankruptcy Court approval. Such approval is unlikely given the State's participation in
the development of the budget for the Site, the compromise of the State's claims in the Bankruptcy
Court, the absence of any new information that wasn't reasonably foreseeable or known to the
State when it approved the funding budget for the Site (AC at ~~28, 35), and the lack of available
funding for such a belated, significant expansion in the remedy.

       It is unclear whether RACER Trust has voluntarily agreed to perform remedial work in the
expanded area or is being compelled, in some manner not identified in the Amended Complaint,
to implement such work. Any sua sponte agreement to expand the scope of work (and the resulting
expenditure of additional funds), would not only be unauthorized, it would also be in direct conflict
with RACER Trust's fiduciary duty to its sole beneficiary, the United States, to manage the trust
funds for the express purposes for which it was created.

    2. Standing

          RACER Trust was established to conduct, manage and fund environmental actions with
  respect to GM' s properties, to own and manage certain of those properties and to sell or transfer
  the remediated properties for beneficial use (Trust Agreement at Section IV). However, EPLET,
  LLC, as the Administrative Trustee for the Trust, is responsible for developing annual remediation
  budgets and for determining whether a lead agency for a Site, such as NYSDEC, can access funds
  in the Cushion Funding Account (id. at ~~49, 57). EPLET, LLC is also the party that is empowered
· "to prosecute and defend lawsuits or administrative actions or proceedings on behalf of the
  Environmental Response Trust." (2011 Environmental Response Trust Agreement at ~4.3.10)
  (emphasis added). EPLET is not a party to this action. Accordingly, there is a significant question
  as to whether RACER Trust has standing to even bring this action or whether EPLET, as its
  Administrative Trustee, is the only party with standing to bring this action.

    3. Statute of Limitations

         Any claim RACER Trust ever had under CERCLA Section 107 has long been time-barred,
because the physical on-site construction of the remedial action for the GM IFG Site was initiated
more than six years before this action was commenced. See 42 U.S.C. 9613 (g)(2)(B) (establishing
the trigger date for the six-year statute of limitations for cost recovery actions). This is evident
from the public record and from the Amended Complaint itself, which alleges that remedial
activities associated with the GM IFG Site began before 2004 (AC at ~~117, 130). Thus, the statute
of limitations would have expired no later than 201 0, at the very latest -approximately eight years
before this action was filed against the original defendants.

       Any claim by RACER Trust under Section 113 of CERCLA is also time-barred.
Specifically, the United States settled its CERCLA claims against GM and RACER Trust for the
environmental conditions at the GM IFG Site in the judicially approved Trust Consent Decree


                                                 4
(Trust Consent Decree at tjftjf30, 93- 95). Under Section 113(g)(3)(B), RACER Trust would have
had three years from the judicial entry of the Trust Consent Decree in 2011 (AC at ~-u9 and 20)-
or until 2014 at the latest - to bring suit. This suit, which was not commenced against the original
defendants until2018, is therefore untimely. Moreover, because RACER Trust's CERCLA §107
claim at the Site was time-barred as of2010, at the latest, RACER Trust cannot get a second bite
of the apple by seeking contribution under CERCLA Section 113 for costs incurred in remediating
the same Site pursuant to a subsequent judicially-approved settlement. In other words, RACER
Trust cannot rely on the 2011 Trust Consent Decree (or the subsequent 2015 Consent Order)-
which was executed after its claims for the GM IFG Site became time-barred - to somehow revive
its already stale CERCLA claim. 6

    The State law claims are also time-barred under NYCPLR §214(4) (3-year limitations period
for property damage claims), NYCPLR §214-c (3-year limitations period running from date of
discovery), and NYCPLR §213(1) (6-year default limitations period).

     4. Failure to Join Necessary Parties

       As indicated above, EPLET is a necessary party to this case. NYSDEC is also a necessary
party because it is the lead agency for the GM IFG Site and is the party seeking to dramatically
change the OU2 remediation approved by the bankruptcy court and to potentially access funds in
the Cushion Funding Account. Joinder of NYSDEC as a necessary party under FRCP 19 is not
possible, however, because RACER Trust has given the State a covenant not to sue (Trust
Agreement at ~99). The Amended Complaint should therefore be dismissed because a necessary
party cannot be added to the case. The matter should proceed, if at all, in the U.S. Bankruptcy
Court.

    5. Navigation Law 181(5)

        RACER Trust has asserted a claim against GE under Section 181 (5) of the Navigation Law.
However, only faultless landowners can seek recovery under this section. Nav. Law§§ 172(3) and
181(5). See, e g., Niagara Mohawk Power Corp., 596 F.3d at 137 (holding that "under the language
of § 181, NiMo cannot pursue claims against the defendants because NiMo is at fault for at least
some of the petroleum discharge at the site"); Because RACER Trust is a successor to GM, which
was directly involved in and responsible for discharging oil at the GM IFG Site, RACER is not a
faultless landowner entitled to seek relief under Section 181(5).

    6. State Preemption

       RACER Trust has asserted state law claims for restitution, contribution, and indemnity,
among others. These state law claims are premised on the same factual allegations asserted in
support of the CERCLA cost recovery and contribution claims. Accordingly, they are federally

6
  This is true regardless of the mere administrative distinction between OU 1 and OU2. See, e.g., N.Y. State Elec. &
Gas Corp. v. FirstEnergy Corp., 766 F.3d 212, 235- 236 (2d Cir. 2014) (adopting a "One Site- One Remedy" rule,
rejecting the argument that the remedial work done at the OU2 portion of the site was separate from the OUt work
for purposes of the commencement of the statute of limitations and finding that NYSEG's CERCLA claims relating
to OU2 were therefore time-barred).

                                                         5
preempted. See, e.g., Niagara Mohawk Power Corp., 596 F.3d at 118 (state law contribution,
indemnity and unjust enrichment claims were federally preempted).

   7. Additional Grounds for Dismissal

       This status report is not meant to be an exhaustive summary of the grounds upon with GE
and LMC intend to bring their anticipated motions to dismiss. To the contrary, it is possible, and
indeed very likely, that each party will advance additional arguments, including arguments based
upon party-specific facts and arguments responding to party-specific allegations in the Amended
Complaint.

   8. Voluntary Dismissal

       As discussed above, because LMC believes that it is named in the Amended Complaint
based on erroneous factual information, it respectfully requests the same opportunity to pursue
voluntary dismissal with RACER Trust, while the deadline to respond to the Amended Complaint
remains stayed, that was afforded to Defendants named in the original Complaint. LMC
understands that RACER Trust supports this request.

                                         CONCLUSION

        Given the serious questions regarding the jurisdiction of this Court and the timeliness of
Plaintiffs' claims, along with the other issues raised above, Defendants GE and LMC
respectfully propose the following schedule:

       1. 30 days after the status conference - Deadline for the parties newly named as
          Defendants in the Amended Complaint to submit requests for voluntary
          dismissal based on factual errors.
       2. 30 days after submission of requests for voluntary dismissal - RACER Trust
          responds to all requests for voluntary dismissal.
       3. 90 days after the status conference - Motion(s) to Dismiss must be filed with
          supporting briefs.
       4. 60 days after the Motions to Dismiss are filed- Plaintiffs file their responses
       5. 30 days after Plaintiffs' Responses are filed- Defendants file their replies
       6. 160 days after final decision on Motions to Dismiss - If the CERCLA claims
          are not dismissed, Parties engage in an initial phase of focused discovery
          concerning the jurisdictional question and statute of limitations issue and file
          dispositive motions on those issues.
       7. 30 days after a decision on the dispositive motions on the jurisdictional and
          statute of limitations issues, the parties shall submit a proposed schedule for and
          Case Management Order to govern:
              a. Joinder of Parties
              b. Amendment of Pleadings
              c. Discovery
              d. Motions



                                                 6
Dated: May 15,2019
       Albany, New York
                          Respectfully submitted,




                          By: ~:k::::::::::::::::::=...---?~:=___ _ __
                                    DeanS. Sommer, Esq.
                                    Kristin Carter Rowe, Esq.
                                    Attorneys for the Defendants
                                    General Electric Company and
                                    Five Palisades Drive
                                    Albany, NY 12205
                                    (5 18) 438-9907

                          HANGLEY ARONCHICK SEGAL
                          PUDLIN & SCHILLER



                          By:s~~
                                 Peter V. Keays, Esq.
                                 Attorneys for Defendant Lockheed
                                 Martin Corporation (admissions pending)
                                 One Logan Square, 271h Floor
                                 Philadelphia, P A 19103
                                 (215) 568-6200




                             7
